SOMERVILLE, J.
This bill was filed by the administrator of a ward, in order to set aside as fraudulent certain voluntary conveyances of real estate made by the surety of his guardian. These deeds of gift were executed by Bryan Watkins in November, 1866, he being then liable as surety on the bond of William Long, who was guardian of Lunsford Long, a person non compos mentis. The lands were conveyed to the grantor’s children, in consideration of natural love and affection, and the grantees at once entered into possession, and held the lands adversely from November, 1866, until March, 1879, when this bill was filed — a period of over twelve years.
Under this state of facts the chancellor, in our opinion, properly dismissed the bill. The case made by the bill was barred under the plea of the statute of limitations of ten years adverse possession by the defendants. This possession was adverse, open, notorious, uninterrupted, and accompanied with acts of ownership, and this completed the bar as against all the world, save only such persons as are exempted expressly from the operation of the statute by certain sections of the Code. In Barclay v. Smith, 66 Ala. 230, such a title was held to prevail against the title acquired by a purchaser at execution sale, although the action of ejectment was brought within ten years after the salé, and the lien of the execution was never lost. The principle there settled is conclusive of this case. It does not change the case that the right of the complainant to proceed "against the guardian’s surety arose within ten years before the commencement of this suit, as the purpose of the proceeding is not to obtain a personal judgment on the debt, nor is it a suit for the land. It is an effort to have the defendants, who are voluntary donees of the lands, declared trustees in invitum *50as to tbe lands conveyed t'o them by Bryan Watkins. Their adverse possession is a complete answer to this, it having matured by lapse of time into a good title. Any other doctrine than this might be perverted to unsettle a large proportion of land titles in the Commonwealth, and would be in derogation of the chief purpose of the statutes of limitation, which are designed to quiet litigation and give repose to titles. — Lockard v. Nash, 64 Ala. 385; Smith v. Roberts, 62 Ala. 83.
The decree of the chancellor is affirmed.